Citation Nr: 0307136	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  97-33 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for torticollis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post right anterior cruciate ligament 
reconstruction and partial medial and lateral meniscectomy.

3.  Entitlement to an initial compensable evaluation for left 
knee patellofemoral syndrome, prior to July 1, 1997.

4.  Entitlement to an evaluation in excess of 10 percent for 
left knee patellofemoral syndrome, from July 1, 1997.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1995.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  In January 1999 and September 2000 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

The Board is undertaking additional development on the issues 
of entitlement to increased initial evaluations for the 
veteran's right and left knee disorders pursuant to 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903.  After giving the notice and 
reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Cervical torticollis is manifested primarily by 
subjective complaints of constant pain and stiffness with 
objective evidence of tenderness to palpation of the 
posterior cervical, trapezial and scapular muscle and no more 
than slight limitation of motion due to pain.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for torticollis have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5290 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in February 1999 and May 2001 that VA would 
obtain all relevant evidence in the custody of VA.  He was 
also advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disabilities, or to 
provide a properly executed release so that VA could request 
the records for him.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2002).  In this case, the 
veteran's service department medical records are on file, and 
his VA treatment records have been associated with the claims 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2002).  The claimant has provided 
authorizations, and his private medical records were 
obtained.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2002).  There is no indication that other 
Federal department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. 
§ 3.159(c)(2) (2002).  The claimant was notified of the need 
for a VA examination, and one was accorded him.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2002).  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case and supplemental statement of the 
case what evidence had been received.  There is no indication 
that any pertinent evidence was not received.  Therefore, the 
duty to notify the appellant of any inability to obtain 
records does not arise in this case.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3) (West 2002); 38 C.F.R. § 3.159(e) (2002).  
Thus, VA's duty to assist has been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  In this 
regard, the Board finds that while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

Service medical records reveal the veteran was initially seen 
for atraumatic neck discomfort in January 1982.  The 
diagnosis was right torticollis with trapezius and post 
cervical spasm.  He again complained of neck stiffness and 
pain in July 1985 and was diagnosed with acute torticollis.  
In August 1993 the veteran presented with a 3-day history of 
left cervical and trapezius strain.  Cervical spine range of 
motion was reduced by 50 to 75 percent secondary to pain.  
Pain increased with rotation.  There was tenderness to 
palpation with left upper trapezius spasm.  The diagnosis was 
acute trapezius strain.  That same month another treatment 
record shows a diagnosis of chronic torticollis.  In October 
1993, the veteran complained of neck pain and black out 
spells in the last 6 months.  His neck was supple with full 
range of motion.  He was referred for further work-up to rule 
out metabolic abnormality.  

A June 1996 VA general medical examination report shows the 
veteran complained of intermittent neck stiffness occurring 
every day.  Examination of the neck revealed mild tenderness 
to palpation.  Cervical spine flexion was to 30 degrees, 
extension to 30 degrees, bilateral lateral flexion to 30 
degrees and lateral rotation to 40 degrees bilaterally.  The 
assessment was acute and chronic torticollis.

VA and Tripler Army Medical Center treatment records, dating 
from June 1996 to May 1997 show intermittent complaints of 
neck pain and stiffness.  The veteran's history of 
torticollis was noted in several records.  There was a 
diagnosis of probable facet dysfunction in January 1997.  He 
was provided physical therapy and exercises to minimize his 
complaints.

A July 1997 fee-basis VA orthopedic examination report, shows 
the veteran's complaints of intermittent neck pain with 
restricted motion due to pain.  This occurred a couple of 
times a week.  Examination of the neck revealed no deformity 
or disfigurement.  Palpation of the posterior cervical, 
trapezial and upper medial scapular muscles elicited 
complaints of tenderness.  Flexion was to 50 degrees, 
extension to 50 degrees, bilateral rotation to 60 degrees and 
bilateral lateral bending to 40 degrees.  X-ray studies of 
the cervical spine were unremarkable.  Neurological 
evaluation of the upper extremities was normal with intact 
sensation and equal bilateral reflexes.  Grip strength was 
greater in the right hand than the left.  The impression was 
chronic neck pain.  

During his July 1998 Travel Board hearing before the 
undersigned Member, the veteran testified that he was first 
diagnosed with torticollis in 1982, and was subsequently 
denied promotions as a result of his neck disability.  He 
also applied for several medical technician positions after 
his military retirement but believed he was turned down due 
to his neck disability.  He worked currently as a security 
guard.  He described his neck pain as feeling like something 
was pulling his neck down in the back.  

Tripler Army Medical Center treatment records, dating from 
June to December 1998, show the veteran underwent cervical 
spine X-ray studies in June 1998.  These X-ray studies 
revealed minimal uncovertebral joint hypertrophy at levels 
C4-5 and C5-6, as well as mild facet hypertrophy.  

VA treatment records, dating from December 1998 to September 
1999, show the veteran sought examination in September 1999 
and requested a medical statement that he was physically and 
mentally qualified for employment.  The examination report 
shows that he complained of neck pain and that he had a 
history of neck stiffness and torticollis.  Examination of 
his back and upper extremities was unremarkable for 
abnormalities.

A February 2000 VA orthopedic examination report shows the 
veteran's complaints of near constant neck pain, extending 
from between his shoulder blades up to the base of his neck.  
He described the pain as primarily a "pinching" or 
"pulling" sensation, but sometimes feeling like a deep 
aching pain.  The aching pain made his neck quite stiff.  He 
reported frequent neck stiffness during the day which 
prevented him from moving his neck in a particular direction.  
Examination revealed tenderness in the posterior cervical 
area extending from levels T3 or T4 to the base of his spine.  
There was normal cervical spine range of motion although 
there was some pain noted with range of motion testing.  
Although he sometimes stated he could not move his neck in a 
certain direction, later during the examination he would be 
able to accomplish the motion.  Neurological examination of 
the upper extremities was normal and sensation was intact.  
The diagnoses included chronic cervical strain without 
evidence of cervical spondylosis or degenerative disc 
disease.  The examiner opined that the cervical spine 
findings were primarily subjective in nature and that 
significant objective findings were unanticipated in the 
future.  After a thorough review of the veteran's claims 
file, the examiner, in a May 2000 addendum, indicated that no 
changes were indicated in the previous report.

A November 2000 cervical spine X-ray study, conducted at the 
Tripler Army Medical Center shows mild degenerative disc 
disease at the C5-6 level.  

A February 2001 VA cervical spine X-ray study shows an 
impression of mild posterior degenerative joint disease at 
levels C4 and C5 without disc space narrowing or neural 
foramina narrowing.

In August 2001, the veteran again underwent a VA fee-basis 
orthopedic evaluation.  His claims file was reviewed by the 
examiner prior to the examination.  At the time of the 
examination, he complained of chronic intermittent neck pain 
diagnosed in the past as torticollis.  He took Motrin to 
relieve the pain in the past but had to discontinue its use 
because of esophageal reflux.  The veteran complained of 
chronic intermittent neck pain on a daily basis, lasting 
anywhere from minutes to a week at a time.  On good days, he 
describes his pain as a 4 on a scale of 1 to 10 and as an 8 
on bad days.  He also complained of occasional numbness and 
weakness in the little finger aspect of the left arm, 
occurring approximately once a month.  Severe neck pain was 
associated with headaches.  His neck pain was relieved by 
massage, ice packs or the use of Celebrex or Fiorinal.  He 
estimated having missed 2 weeks of work in the previous year 
due to neck pain and headaches.  He felt that he could lift 
up to 50 pounds and reported he experienced pain when 
carrying objects above his head.

Examination revealed the veteran complained of pain on 
palpation of the posterior cervical and upper trapezius 
areas.  Cervical spine flexion was to 50 degrees, extension 
to 50 degrees, bilateral rotation to 50 degrees and lateral 
bending to 40 degrees.  Upper extremity sensation was intact, 
grip strength was full, and reflexes symmetrical and equal 
with no abnormalities noted.  There was negative Spurling and 
axial compression testing.  The impression was chronic neck 
pain with underlying degenerative disc disease.  The examiner 
observed that the veteran's neck pain had increased since the 
1997 examination with slight decrease in range of motion.  

An October 2001 X-ray study of the cervical spine, conducted 
at the Tripler Army Medical Center, shows degenerative disc 
disease with reduction of disc height at level C5-6.  An MRI 
was recommended for further evaluation.

In a December 2001 addendum to the August 2001 examination 
report, the examiner noted that there was evidence of 
additional functional impairment as a result of the veteran's 
cervical spine disability, requiring him to miss 
approximately 2 weeks of work in the past year.  However, the 
examiner opined that it was possible that the veteran's 
severe neck pain and headaches were attributed to his 
degenerative disc disease.  The examiner further opined that 
the veteran's degenerative disc disease was not related to 
his service or service-connected torticollis as there was no 
evidence of an inservice injury or disc disease during 
service or shortly thereafter.  

Analysis

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's service-connected cervical torticollis is 
evaluated on the basis of limitation of cervical spine motion 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  Diagnostic 
Code 5290 pertains to limitation of motion of the cervical 
spine and provides a 10 percent evaluation for slight 
disability; a 20 percent for moderate disability; and a 30 
percent for severe disability.  38 C.F.R. § 4.71, Diagnostic 
Code 5290 (2001). 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Similar considerations for painful, unstable, malaligned 
joints, indications of pain on pressure or manipulation, 
muscle spasm, crepitation, and active and passive range of 
motion must be addressed when evaluating disability from 
arthritis.  38 C.F.R. § 4.59.  See VAOPGCPREC 9-98.

In the absence of medical evidence of, or of disability 
comparable to, fractured cervical vertebra or ankylosis, 
there is no basis for assignment of a higher rating for 
torticollis of the cervical spine under Diagnostic Code 5285, 
5286 or 5287.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993).

Considering the evidence of record, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for torticollis of the cervical spine.  38 
C.F.R. § 4.7.  All the orthopedic examination reports of 
record show either normal range of motion of the cervical 
spine or minimal limitation.  These findings reflect no more 
than slight limitation of motion, which warrants no more than 
a 10 percent rating under Code 5290.  However, the disability 
is also manifested by complaints of significant daily pain 
and stiffness.  Other objective evidence of disability 
includes tenderness over the cervical, trapezial and upper 
medial scapular muscles areas with palpation.  Although there 
is X-ray evidence of degenerative disc disease, the August 
2001 examiner found that it was unrelated to the veteran's 
service or his service-connected torticollis.  Moreover, the 
examiner opined that his severe neck pain and headaches were 
possibly related to his disc disease.  Considering the 
veteran's complaints of pain and stiffness in conjunction 
with the other physical findings, the Board finds that the 
overall disability picture demonstrates no more than slight 
disability under Code 5290, as there is no evidence of 
moderate limitation of motion, even with consideration of 
painful motion.  38 C.F.R. § 4.7.  In reaching this 
conclusion, the Board acknowledges the veteran's complaints 
of pain and stiffness, but finds that this is adequately 
considered under the provisions of Diagnostic Code 5290.  38 
C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206 (1995).

The Board notes that, although the veteran has appealed an 
initial decision for his cervical spine torticollis, the 
current disability rating is effective to the day after his 
discharge from service.  The evidence of record does not 
indicate that the current disability level is significantly 
different from that during any other period during the 
veteran's appeal.  Therefore there is no basis for 
considering staged ratings in this case.  Fenderson v. West, 
12 Vet. App 119 (1999).




ORDER

An initial evaluation in excess of 10 percent for torticollis 
of the cervical spine is denied.



		
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

